Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Application
Claims 20-24, 27-31 and 34-40 are pending.
Claims 20, 23, 27, 30, 34, 35, 36, 39 and 40 were amended or were newly added in the Applicant’s filing on 4/12/2022.
This office action is being issued in response to the Applicant's filing on 4/12/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-24, 27-31 and 34-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 20-24, 27-31 and 34-40 recite a method and a system performing a method comprising receiving client data and financial planning data for an individual, via an interview with an individual and comprising questions; dynamically manipulating, the interview based on or more prior answers included in the client data or the financial planning data, wherein manipulating comprise presenting one or more additional questions and at least one of omitting or modifying one or more of the questions; storing the client data and the financial planning data; converting the client data and the financial planning data into one or more standardized financial parameters; converting the client data and the financial planning data into one or more standardized disease states associated with the individual; generating health risk analysis values and, based on the health risk analysis values, a life expectancy value for the individual, wherein the health risk analysis values comprise a health profile, a health risk score, specific disease state scores, and a plurality of financial implications based on one or more portions of the client or financial planning data; identifying a health plan wellness regimen for the individual based on the health risk values; determining, based on one or more of the health risk analysis values, a health care cost savings resulting from the individual following the health plan wellness regimen; generating a health-expenses-report based on the health risk analysis values, the health care cost savings, and the life expectancy value, wherein the health-expenses-report comprises a monetary value comprising an amount required to save presently in order to cover future retirement health care expenses based on the financial parameters, wherein the financial parameters comprise a first investment return rate preretirement and a second investment rate postretirement; and transmitting the health-expenses-report to the client.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate health care expenses and financial projections, which is a fundamental economic practice, and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Additionally, limitations, as drafted, also recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, also covers a concept performed in the human mind such as observations, evaluations, judgments and opinions pertaining to health care expenses. And, as such, is also grouped as a mental process. Accordingly, the claim recites an abstract idea under this secondary classification.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as processors, computer-readable medium, device and a network. The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 21-24, 28-31, 34-35 and 37-40 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 20, 27 and 36. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-24, 27-31 and 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support the claim limitations pertaining to the conversion of received data into standardized data.

Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-24, 27-31 and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites a method comprising:
converting, on the first device, the client data and financial planning data into one or more standardized financial parameters; and
converting the client data and the financial planning data into one or more standardized disease states associated with the individual.
If the client data and financial planning data is converted into standardized financial parameters, then there remains no client data or financial planning data to convert into standardized disease states.
Claim 36 also recites a method comprising:
converting, on the first device, the client data and financial planning data into one or more standardized financial parameters; 
converting the client data and the financial planning data into one or more standardized disease states associated with the individual; and
generating, on the first device, health risk analysis values and, based on the health risk analysis values, a life expectancy value for the individual, wherein the health risk analysis values comprise a health profile, a health risk score, specific disease state scores, and a plurality of financial implications based on one or more portions of the client data, the financial planning data, financial parameters, or disease states.
Similarly, if the client data and financial planning data is converted into standardized financial parameters, there is no client data or financial planning data to utilize to determine the health profile, the health risk score, the specific disease state scores, and the plurality of financial implications. Those data elements have been eliminated via conversion prior to the calculations. 
There are also no disease states, as the client data and the financial planning data were converted into financial parameters.
Claim 36 also recites a method comprising:
automatically, generating, on the first device, a health-expenses-report … wherein the health-expenses-report comprises a monetary value comprising an amount required to save presently in order to cover future retirement health care expenses based on the financial parameters, wherein the financial parameters comprise a first investment return rate preretirement and a second investment return rate postretirement.
Examiner assumes that the “first” and “second” denote two return rates pertaining to the same investment (i.e. a preretirement and a postretirement return rate) and not two return rates pertaining to two different investments (i.e. a first investment and a second investment).
Examiner assumes that the financial parameters comprising a first investment return rate preretirement and a second investment return rate postretirement are the standardized financial parameters created when the client data and the financial planning data is converted into standardized financial parameters. Is that correct?
If so, Examiner notes that the prior claim element recites that “one or more financial parameters” are created via conversion. However, this claim element requires two financial parameters to be created.
Examiner notes that the specification indicates that the return rates are inputted by the individual and are not calculated. (see specification, p. 5). As such, the pre-conversion data (i.e. the received data) are return rates and the post-conversion data are return rates. Is the conversion or processing of data actually altering or modifying the data?
Claim 36 also recites a method comprising:
automatically, generating, on the first device, a health-expenses-report … wherein the health-expenses-report comprises a monetary value comprising an amount required to save presently in order to cover future retirement health care expenses based on the financial parameters, wherein the financial parameters comprise a first investment return rate preretirement and a second investment return rate postretirement.
Examiner notes that the claims do not recite actively calculating a monetary value comprising an amount required to save presently in order to cover future retirement health care expenses based on the financial parameters or calculating a first investment return rate preretirement and a second investment return rate postretirement. As such, the information contained in the report (i.e. the monetary value) is non-functional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Assuming that the claims are supposed be interpreted as the method is actively calculating a first investment return rate preretirement and a second investment return rate postretirement, there is no recitation that the received data contains data pertaining to an investment, rate of return or retirement age from which such a calculation can be generated. As such, Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  see MPEP § 2172.01. 
Claim 36 also recites a method comprising:
automatically, generating, on the first device, a health-expenses-report … wherein the health-expenses-report comprises a monetary value comprising an amount required to save presently in order to cover future retirement health care expenses based on the financial parameters, wherein the financial parameters comprise a first investment return rate preretirement and a second investment return rate postretirement.
The monetary value required (i.e. the amount needed) is determined by the rate of return (i.e. the amount received)? For example, I have a current investment of $1,000. Based upon the rate of return, I will eventually have $2,000. Then the monetary value required to be saved is $2,000? Because that would mean that person would always have enough money for their needs.
Or does Applicant mean that the monetary value required to be saved is a monetary value that needs to be saved in addition to the current investment of the individual because based upon the rate of return the investment will be insufficient? 
Claims 20 and 27 have similar issues. 
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-23, 27-30 and 34-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skelly (US PG Pub. 2008/0010086) in view of Joyce (US PG Pub. 2008/0010095).
Regarding Claim 36, Skelly discloses a method implemented by one or more financial management computing devices, the method comprising:
receiving, on a first device (server), client data and financial planning data for an individual, via a digital questionnaire sent to a client device associated with the individual via a network and comprising questions. (see fig. 4-6A);
dynamically manipulating, on the first device, the digital questionnaire based on one or more prior answers included in the client data or the financial planning data, wherein manipulating comprises presenting one or more additional questions (additional questions are presented based upon answers supplied by the user) and at least one or omitting or modifying one or more of the questions (only requesting subset of information). (see para. 39 and 79);
storing, on the first device (server system’s central database), the client and the financial planning data. (see para. 44);
converting, on the first device, the client data and the financial planning data (input) into one or more standardized financial parameters (via drop-down/pull-down menus or selectable buttons for data entry). (see fig. 4-6A; para. 39, 57 and 59)
converting the client data and the financial planning data (input) into one or more standardized disease states associated with the individual (via drop-down/pull down menus or selectable buttons for data entry). (see fig. 4-6A; para. 39, 57 and 59);
generating, on the first device, health risk analysis values, and based on the health risk analysis values, retrieving a value from an actuarial table for the individual, wherein the health risk analysis values comprise a health profile, a health risk score (risk factors), specific disease state scores (chronic health conditions), and a plurality of financial implications (financial needs) based on one or more portions of the client data, the financial planning data, financial parameters, or disease states. (see para. 40-44 and 50-51);
identifying, one the first device, a health plan wellness regimen (lifestyle changes and/or disease management programs/health intervention or wellness programs) for the individual based on the health risk values. (see para. 52-53 and 75);
determining, on the first device, based on one or more of the health risk analysis values, a health care cost savings (medical cost estimate adjustments) resulting from the individual following the health plan wellness regimen (lifestyle changes and/or disease management programs). (see para. 52-53 and 75);
generating, on the first device, a health-expenses-report based on the health risk analysis values, the health care cost savings, and the value retrieved from an actuarial table, wherein the health-expenses-report comprises a monetary value comprising an amount required to save presently in order to cover future retirement health care expenses based on the financial parameters. (see fig. 7; para. 64); and
transmitting, on the first device, the health-expenses-report to the client device via the network. (see fig. 7A);
displaying, on the client device, the health-expenses-report and an age-based graph of the one or more determined financial parameters. (see fig. 7A); and
dynamically recalculating (update), on the client device, the projected monetary value and the financial parameters, and modify the age-based graph based on the recalculated financial parameters, in response to a received adjustment to one or more input field values, wherein the one or more input field values default to values based on the client data and the financial planning data . (see para. 46).
Skelly does not explicitly teach a method comprising generating, based on the health risk analysis values, a life expectancy value for the individual, although Skelly does disclose a method generating, based on the health risk analysis values, a value for the individual based upon actuarial tables. (see para. 36). Actuarial tables disclose life expectancy values. As such, Skelly discloses generating life expectancy values via retrieval of such information from actuarial tables.
Regardless, Joyce discloses a method comprising generating, based on the health risk analysis values, a life expectancy value for the individual. (see para. 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Skelly by incorporating the generation of a life expectancy value, as disclosed by Joyce, thereby allowing for calculation of health care expenses to determine a rate of asset depletion. (see Joyce, para. 26).
Skelley does not explicitly teach a method wherein the displayed data comprises an indication of the life expectancy value, although Skelly does indicate an end date for healthcare costs (age 80). (see fig. 7A).
However, these differences (i.e. the displayed data) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Skelley does not explicitly teach a method wherein the financial parameters comprise a first investment return rate preretirement and a second investment return rate postretirement. 
Examiner notes that the method does not recite that the method is calculating the monetary value. The method recites that the monetary value is content within the generated report. The monetary value is non-functional material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
As such, the parameters utilized in calculating the monetary value (wherein the calculation method step occurs outside the metes-and-bounds of the claimed invention) has no patentable weight.
Regardless, Joyce discloses a method wherein health-expenses-report comprises a monetary value comprising an amount required to save presently in order to cover future retirement health care expenses based on the financial parameters, wherein the financial parameters comprise a first investment return rate preretirement and a second investment return rate postretirement (average rate of return on investments before and after retirement). (see para. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Skelly by basing monetary values needed on rates of return, as disclosed by Joyce, thereby allowing for calculation of insufficiencies of the asset pool in retirement. (see Joyce, para. 16).
Regarding Claim 37, Skelly discloses a method further comprising calculating and displaying annual costs for premiums (enrollment costs) and out-of-pocket expenses (out-of-pocket and non-covered expenses) based on the health risk analysis values. (see fig. 7A-7B; para. 73).
Regarding Claim 38, Skelly discloses a method wherein the client data comprises age, gender, proposed retirement age (retirement age), physical characteristics (weight and height), blood pressure information, medical condition information, and medical diagnostic test information. (see fig. 4-5A).
Regarding Claim 39, Skelly discloses a method wherein calculating the health risk analysis further comprises one or more disease states (e.g. diabetes, cancer, congestive heart failure …) associated with the individual. (see fig. 5-5A).
Regarding Claims 20-23, 27-30, 34-35 and 40, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 24 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skelly and Joyce, as applied to Claims 20 and 27 above, and further in view of Harris (US PG Pub. 2010/0287086).
Regarding Claim 24, Skelly does not teach a system wherein the life expectancy is generated based on actuarial tables and the health status of the at least one client, although Skelly does disclose retrieving information from actuarial tables. (see para. 31, 33 and 53).
Harris discloses a system wherein the life expectancy is generated based on actuarial tables and the health status of the at least one client. (see para. 27 and 98-103).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Skelly and Joyce by incorporating health status consideration in determining the life expectancy of a client, as disclosed by Harris, thereby providing for a more accurate projection of the client’s life expectancy.
Regarding Claim 31, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
	Applicant’s arguments with respect to the pending claims have been considered.  Some arguments have been rendered moot based upon new references utilized in the current rejection. However, some arguments remain relevant, as they apply to a reference and/or rejection still utilized in the current rejection. Such arguments have been fully considered but are not persuasive and are addressed below.

§101 Rejection
	Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 PEG. see Arguments, pp. 11-14.
Specifically, the Applicant argues that the claimed invention satisfies Step 2A Prong Two of the 2019 PEG, as the claimed invention recites the same additional elements as Example 42: Method for Transmission of Notifications When Medical Records Are Updated. see Arguments, p. pp. 12-14.
The Examiner respectfully disagrees.
First, Applicant's arguments try to establish eligibility through Office Examples, however the Office Examples are meant to be for training purposes and do not have the force of legal precedent.  
Second, the background of Example 42 establishes that the invention is directed toward addressing data format differences between networked computer systems (i.e. a computer-centric problem) by converting data into a standardized data format (i.e. a computer-centric solution). (see Examples, p. 17). As the claimed invention is a computer-centric solution to a computer-centric problem, the claimed invention is directed toward an improvement to the functioning of a computer or computer technology. (see Examples, p. 17).
While the claims, as written, recite that the method and system is converting data, there is no evidence in the specification or the prior art that the claimed invention is directed toward addressing a computer-centric problem with a computer-centric solution which served the basis of patentability in Example 42. 
Additionally, Examiner notes that the specification does not support the Applicant’s argument that the claimed invention is converting data formats. There is no recitation in the specification, either explicit or implied, that a conversion process is taking place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        June 4, 2022